Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I which embodies claims 1-10 in the reply filed on )6/13/2022 is acknowledged.  The traversal is on the ground(s) that 
“The Applicant makes this election with traverse with respect to Species I, Il, and Ill because the Examiner has not demonstrated that a serious search and examination burden would be imposed if restriction were not required as between Species I, Il, and Ill. For example, the limitations found in the Species II and III independent and dependent claims as a whole can also be found in the limitations of the Species I claims. The Examiner will necessarily search these limitations for the Elected Species I. Thus, the Applicant submits that no serious burden would exist for searching and examining all the pending claims of Species I, Il, and III simultaneously.”, pages 1-2.

This is not found persuasive because for example in Species II, claims 11-17, FIG. 4 wherein the step 408 take places while step 604 take places as disclosed in Specie I: claims 1-10, FIG. 6, which are different and distinct species, therefore the serious burden is undue.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Chandrashekar (Patent No.: US 10256142).
Re claim 1, Chandrashekar, FIG. 3 teaches a method for forming tungsten gap fill on a structure, comprising: 
depositing a tungsten liner in the structure using a physical vapor deposition (PVD) process (“The method begins at block 301 with deposition of the thin conformal layer of tungsten in the feature”, col. 6, lines 49-55 & col. 7, lines 1-10); 
depositing a nucleation layer using an atomic layer deposition (ALD) process (“The layer can facilitate subsequent deposition of bulk tungsten-containing material thereon. In certain embodiments, the nucleation layer is deposited”, col. 6, lines 53-56 & col. 7, lines 1-10); 
treating the structure with a nitridation process (201, col. 5, lines 44-63, note that the claim language does not describe in sequential order); and 
depositing bulk fill tungsten into the structure using a chemical vapor deposition (CVD) process configured to form a seam suppressed tungsten fill (205, col. 6, lines 8-25).
Re claim 2, Chandrashekar, FIG. 3 teaches the method of claim 1, wherein the nucleation layer is approximately 10 Å to approximately 60 Å in thickness (col. 7, lines 10-17).
Re claim 3, Chandrashekar, FIG. 3 teaches the method of claim 1, wherein the PVD process is a high ionization process with an ambient gas of argon or krypton (col. 8, lines 9-14).
Re claim 4, Chandrashekar, FIG. 3 teaches the method of claim 1, wherein the PVD process is performed at a temperature of approximately 20 °C to approximately 300 °C (col. 10, lines 45-60)
Re claim 5, Chandrashekar, FIG. 3 teaches the method of claim 1, wherein the CVD process is performed at a temperature of approximately 300 °C to approximately 500 °C (TABLE 1, col. 12, lines 40-60).
Re claim 7, Chandrashekar, FIG. 3 teaches the method of claim 1, wherein the structure is a high aspect ratio structure of approximately 8:1 to approximately 15:1 (“the feature hole 105 may have an aspect ratio of at least about 2:1, at least about 4:1, at least about 6:1 or higher”, FIG. 1A, col. 3, lines 40-50).
Re claim 9, Chandrashekar, FIG. 3 teaches the method of claim 1, wherein the nitridation process has a duration of approximately 2 seconds to approximately 20 seconds (col. 10, lines 60-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar.
wherein the CVD process is performed at a pressure of approximately 5 Torr to approximately 300 Torr (claim 6); wherein the nitridation process includes flowing nitrogen at a rate of approximately 1 sccm to approximately 20 sccm; AND wherein the tungsten liner is approximately 40 Å to approximately 60 Å in thickness.
Chandrashekar differs from the claim invention by not disclosing wherein the CVD process is performed at a pressure of approximately 5 Torr to approximately 300 Torr (claim 6); wherein the nitridation process includes flowing nitrogen at a rate of approximately 1 sccm to approximately 20 sccm; AND wherein the tungsten liner is approximately 40 Å to approximately 60 Å in thickness.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894